Exhibit 10.5

 

ADDENDUM THREE

TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT

 

This ADDENDUM THREE TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (this “Addendum
Three”) is dated effective as of April 25, 2015 and is entered into between The
Community Hospital Group, Inc., dba JFK Medical Center, a New Jersey corporation
(“JFK”), and GK Financing, LLC, a California limited liability company (“GKF”).

 

RECITALS

 

WHEREAS, on December 11, 1996, GKF and JFK executed a Lease Agreement for a
Gamma Knife Unit (the “Original Lease”), which lease agreement was amended by
certain Addendum One dated effective as of July 1, 2002 and Addendum Two dated
effected January 9, 2008 (such Lease Agreement, as amended by such Addendum One
and Addendum Two is referred to herein as the “Lease”); and

 

WHEREAS, the parties desire to further amend the terms and provisions of the
Lease as set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for the other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1. Defined Terms. Unless otherwise defined herein, the capitalized terms used
herein shall have the same meanings set forth in the Agreement.

 

2. Extension of Term.

 

a. It is acknowledged that the First Procedure Date under the Lease was April
25, 2000, and therefore, pursuant to Section 4 of the Lease and Section 2 of
Addendum Two, the Lease is currently set to expire on at 11:59 p.m. on April 24,
2015.

 

b. The parties hereby agree to extend the Lease to 11:59 p.m. on April 24, 2016.

 

 

3. Captions. The captions and paragraph headings used herein are for convenience
only and shall not be used in construing or interpreting this Addendum Three.

 

4. Full Force and Effect. Except as amended by this Addendum Three, all of the
terms and provisions of the Lease shall remain in full force and effect.
Notwithstanding the foregoing, to the extent of any conflict or inconsistency
between the terms and provisions of this Addendum Three and that of the Lease,
the terms and provisions of this Addendum Three shall prevail and control.

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Addendum Three effective as
of the date first written above.

 



GKF: JFK:             GK FINANCING, LLC   THE COMMUNITY HOSPITAL GROUP, INC.,
dba JFK Medical Center             By: /s/ Ernest A. Bates, M.D.   By: /s/ Amie
Thornton   Name: Ernest A. Bates, M.D.   Name: Amie Thornton   Title: Policy
Committee Member   Title: Senior VP, Operations  

 



 

